Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 13-16, 18, 20-22 and 24-27 are pending. 
             The amendment filed 12/4/2020 which cancels claims 17, 19 and 23, and amends claims 13-16 and 21, and adds claims 26-27 has been entered. Claims 1-12 were canceled by the amendment filed 2/21/2020. The new claims 26-27 are drawn to the examined invention. Claim 25 remains withdrawn from further consideration. Claims 13-16, 18, 20-22, 24 and 26-27 are under examination. 
		           
                                Continuation data and claimed priority
This application is a CON of 13/737,823 01/09/2013 (now abandoned)  which is a CON of 12258341 filed 10/24/2008 (now US Pat. No. 8372804) which claims benefit of 60982368 filed 10/24/2007 and claims benefit of 60985620 filed 11/5/2007 and claims benefit of 61033740 filed 3/4/2008 and claims benefit of 61052127 filed 5/9/2008 and claims benefit of 61022274 filed 1/18/2008, and claims benefit of 61094823 filed 9/5/2008 under 35 U.S.C. 119(e). 
None of 60982368, 60985620, 61033740, 61052127, 61022274 and 61094823 has support for the elected invention (see below); and thus, the effective filing date of the claimed invention (the elected Group , claims 13-24, see below) is 10/24/2008 the filing date of Application 12258341.  
 		                   Withdrawal of rejections
[1] The 102 rejection of  claims 13-16, 19, 21 and 22 by US 20090098207 (‘207) is withdrawn in light of the amendment of claim 13, and in light of cancellation of claim 19.
[2] The previous 103 rejection of claims 17-18 and 22-23 by ‘207, US20050043228 and US 20100086609 is withdrawn in favor of the new ground rejection below. 
[3] The 112(b) rejection of  claims 13-14 by US 20090098207 is withdrawn in light of the amendment of claims 13 and 21, and in light of cancellation of claims 17, 19 and 23. Yet, the new 112(b) rejection is applied to the amended claim 13 (see below).


                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
[1] Claims 13-16, 18, 21-22, 24, 26 and 27  are rejected under 35 U.S.C. 103(a) as being unpatentable over US20060062738 (‘738), US 20090098207 (‘207) in view of US US20060040953 (‘953),  and US Pat. No. 4400393 (‘393) [wherein‘738 and ‘953 are newly cited].
‘738 teaches an inhalable dry power formulation ([0283]-[0285]; [0092], lines 12-14, and ref. claims 1 and 12 of ‘738) with aerosol properties administered with a dry powder inhaler (claim 13) ([0027], last 3 lines, ‘738). The inhaler is a metered dose inhaler contains an oral adapter for delivering active agent ([0308], lines 1 and 5-6, ‘738), suggesting that the inhaler is used for oral inhalation (claim 13). Thus, the dry powder formation together with the inhaler of ‘738 is applied to instant a drug delivery system for oral inhalation (claim 13). 
The predominantly particle sizes between 2 and 5 [Symbol font/0x6D]m , which is within microparticle size range (claims 13, 21), of the dry powder   to be delivered to the lower lungs ([0102], lines 11-12, ‘738) or aerosol of the formulation has median aerodynamic diameter of particles substantially between 4 and 5[Symbol font/0x6D]m ([0042], ‘738) which reads on “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m  (claims 13, 21).  The  particles contain drug [0305], line 3, ‘738) which is therapeutic agent such as prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) for treating a disorder such as pulmonary hypertonus (claims 13, 15, 16, 21, 22) (see ([0044], Table 1, at page 7; [0105], ‘738). 
Regarding the recitation (in currently amended claim 13, 21) “…in a dose 0.01 mg to 3 mg…”,   it has been known in the closely related dry powder inhaler art (‘207) teaches a combination of microparticles with a dry powder inhaler for pulmonary delivery of a therapeutic agent ([0095] and [0046], last two lines, ‘207) for inhalation delivery to lung ([0495], lines 2-5; and  [0506] ‘207) wherein he aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (claims 13, 21) 13 and 21. It is noted that the “microsphere” in ‘207 is interchangeable with “microparticle” (see [0076], ‘207), and noted that the dose refers to amount or dosage of drug per administration ([0090], line 20, instant specification). The microparticle composition further comprises  a surface active agent  which is polysorbate-80 (claims 13, 21) for stabilizing the microspheres ([0586], lines 1-2, ‘207) and additionally comprises “sugars” (claim 14) which help increase the stability of the dry powder microparticle formulation (see [0040] and [0699] and [0700], ‘207).
It is noted that prostaglandin (which has short half-life, see discussion below) reads on instant “a pharmaceutical substance which rapidly degrades upon contact with peripheral and venous vascular tissue” (amended claim 13) because the half-life of prostaglandin is short, and because instant claim 15 discloses so; in the absence of defining the breadth of said “rapidly degrades”, the prostaglandin is within breadth of said “rapidly degraded” substance set forth in claim 13.
Also, it is noted that “…for inhalation and treating a disease or disorder  in a patient” set forth in the amended claim 21 is an intended use which neither limits the structure and function of the claimed composition that is “a drug delivery system” nor alters the structure thereof. 
Yet, ‘738 and ‘207 do not expressly teach diketopiperazine (DKP) (claims 13, 21) and FDKP (claims 18, 24).
It has been known in the art (‘393) that the short half-life of prostaglandin PG I2 which limits its potential value as a therapeutic agent (col.2, lines 27-29, ‘393) This identifies the problem of in vivo use of PG I2 (drug delivery) of PG 12, as applied to claims 13 and 22   
The DKP art ‘953 discloses using diketopiperazine (DKP) (claims  13, 21) or its salt for delivery of biologically active agent or therapeutic composition (see abstract, [0002] and [0014], ‘953)  suitable for pulmonary delivery ([0017] and [0023], ‘953) which is the common subject matter of ‘738 and ‘207 discussed above. 
Next, ‘953 discloses that DKP is 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) (see [0006], ‘953), as applied to claims 18, 24, 26 and 27.
The DKP or FDKP is formulated in microparticles with drug (bioactive agent) (see [0049], ‘953); wherein, for the purpose of the pulmonary (inhalation) delivery, the microparticles have diameter 0.1-10 [Symbol font/0x6D]m ([0054], ‘953) which is the common subject matter that “size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m” (‘207) and the “particle sizes between 2 and 5 [Symbol font/0x6D]m” (738).
advantage] enabling administration by inhalation specifically to the nasal mucosa or deep lung, depending on the size of the microparticle ([0078], lines 1-11,‘953). In addition, DKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane [advantage] in vivo or in vitro  ([0062], lines 1-8, ‘953).
The FDKP formulated microparticles can improve the corresponding aerodynamic performance [advantage] with increasing content of a biologically active agent which is formulated in the microparticles (see [0073], lines 1-5, ‘953), wherein the FDKP microparticles have said aerodynamic property ([0100], ‘953).
Further, ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses 
 respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 13, 21). Although ‘953 uses drug insulin as a working example, it would have been obvious for one skilled in the art to formulate prostaglandin drug with FDKP microparticle with similar “respirable fraction” value, because ‘953 has suggested that using similar “respirable fraction” value, as for insulin, can improve aerodynamic performance of “a biologically active agent” (which includes prostaglandin therein) by increasing the drug content  ([0073], lines 1-5, ‘953). Thus, claims 21  and 21 are prima facie obvious over the prior art.
  	Thus, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the prostaglandin drug with DKP or FDKP in the microparticles in dry powder form for the drug delivery. This is because, as discussed above, the formulation of the drug with DKP/FDKP can improve drug stability thereby resolving the problem of the unstable prostaglandin due to its half-life (‘393), in addition to the other advantage that the drug-loaded DKP/FDKP microparticles enable to enhance the drug across biological tissues without disrupt cell membrane (‘953);wherein the formulated microparticles containing DKP (or FDKP) and drug is administered by inhalation to specific area of the respiratory system ([0003], lines 18-25; and [0074], lines 1-3, ‘953) which is the common subject matter of ‘738 and ‘207. Thus, one of ordinary skill in the art would have formulated the prostaglandin (‘738 or ‘207) with DKP/FDKP in order to improve the stability of the drug prostaglandin compounds for desired inhalation delivery to a patient in need thereof for treating the disorder such as pulmonary hypertonus (‘738) with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the claims prima facie obvious. 

prostaglandin (e.g., PG-12) with DKP/FDKP. This is because DKP or FDKP is capable to stabilize (‘953) labile molecule such as “prostaglandin” or “PG I2”  which has been known to have short half-life which limits its potential value as a therapeutic agent (‘393). In addition, DKP and FDKP has been known to be able to enhance delivery of the entrapped active agent (‘953). Thus, the formulating DKP or FDKP with PG 12 will resolve the identified problem of  the prostaglandin “. Thus, one of ordinary skill in the art  would have readily formulated DKP/FDKP with the active agent prostaglandin (PG 12) in dry powder particle/microparticle form with about 75% population of the particles having size less than 5 [Symbol font/0x6D]m or 1-5 [Symbol font/0x6D]m, and would have delivered to a patient in need thereof for treatment of disorder such as asthma, ulcer and hypertension (col.2, lines 8-14, ‘393) with  reasonable expectation of success. 
Therefore, the combination of references’ teachings renders claims prima facie obvious.

The applicant’s response to the 103 rejection
At page 7-8, the response filed 12/4/2020 asserts that ‘207 (Malakhov) is silent with regard to the use of diketopiperazine (DKP). The response argues that ‘609 (Steiner)  does not teach or suggest the drug delivery of prostaglandin, and that Steiner at [0018] disclose method of purifying peptides such as insulin by incorporating the peptides into a DKP or competitive complexing agent to facilitate removal of impurities (p.8, 2nd paragraph,, the response). 
The response asserts that, although  ‘228 (DeFelippis) discloses that DKP can be used as an enhancer  for drug deliver, ‘228 does not teach or suggest the claimed inhalable dry powder composition comprising DKP microparticles (p.7,last paragraph to p.8, line4, the response).
Also, the response asserts that ‘393 (Sami) does not remedy the deficiency of ‘207 (Malakhov) since ‘393 does not teach/suggest DKP microparticles for pulmonary delivery (p. 8, 3rd paragraph, the response). Further, the response submits that the references do not teach the range  35% to 75% of the microparticles having the diameter of less than 5.8 [Symbol font/0x6D]m.  Thus, the response requests withdrawal of the rejection.

The applicant’s arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below. 
It is noted that the amendment necessitates the above new ground of the 103 rejection with newly cited references ‘738 and ‘953. The new ground of the rejection render the applicant’s agreements moot.  Yet, the following is the  Examiner’s position as to the argument relative to ‘207, ‘609, ‘228, and ‘393 raised by applicant. 
It is noted that the references ‘609 and ‘228 are no long cited in the above 103 rejection, which have been replaced by the reference ‘953. 

Although ‘207 and ‘738 do not teach formulation of PGI2 in dry powder particle  with DKP, ‘393 teaches that that PGI2 has “short half-life” (problem), i.e., PGI2 is labile or unstable bioactive molecule. Accordingly, the relative DKPdrug delivery art (‘953) teaches that formulation with DKP provides stabilization [advantage] for unstable or labile drugs; and thus, the reference’s teaching provides the solution for said problem of  PGI2 “short half-life” indicated by ‘393. In addition, the drug-loaded FDKP microparticles offers the other advantage of enhancing the drug across biological tissues without disrupt cell membrane (‘953)
It has been known in the closely related DKP microparticle art (‘953) that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions with 44.5%
 respirable fraction (%) of the microparticles between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0054] and [0073], ‘953) (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 13, 21). Thus, it would have been obvious for one skilled in the art to use DKP in the dry powder microparticles containing PGI2  with reasonable expectation of success. Thus, the 103 rejection is proper and stands. 	As far as the argument “Steiner (‘609) at [0018] disclose method of purifying peptides such as insulin by incorporating the peptides into a DKP or competitive complexing agent to facilitate removal of impurities” is concerned, since the above 103 rejection no long cites ‘609, this renders the applicant’s argument moot.. 
Regarding ‘393 (Sami) does not remedy the deficiency of ‘207, this argument is baseless and unpersuasive, because there is no deficiency in the prima facie case of obviousness established via the combined teachings of ‘207 with the other cited references. It is noted that ‘393 is cited to provide factual indicia as to the short half-life problem of PGI2.  

[2] Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘207,  ‘738, ‘953 and  ‘393 as applied to claim 13 from which claim 20 depends, and further in view of  US Pat. No. 6325063 (‘063).
The teaching of claim 13 by the cited references has been set forth above.
The references ‘207, ‘738, ‘953 and ‘393 do not expressly teaches breath-powered  dry powder inhaler (claim 20).
The inhaler art (‘063) teaches a breath-powered inhalation device (inhaler)  having attractive features [advantages] over conventional inhalers, i.e., it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see -powered inhaler is preferably used to deliver a medicament (see col.2, lines 29-31, ‘063) which encompasses the prostaglandin drug taught by ‘207 and ‘738. 
The additional advantage of the breath-powered inhaler is reusable (col. 2, lines 59-60),
Thus, having motivated by the advantages of the breath-powered inhaler, one of ordinary skill in the art  would have readily chosen and used the breath-powered inhaler to deliver the dry powder particle composition (‘207 or ‘738) comprising therapeutic agent “PG 12” for treating disease such as asthma (col.2, lines 8-14, ‘393) with  reasonable expectation of success. Thus, the combination of references’ teachings renders claim 22 prima facie obvious.

 
The applicant’s response to the 103 rejection
At page 8-9, the response filed 12/4/2020 discusses the reference ‘063 (Volgyesi)  with regard to the  portion  that at the air outlet is positioning a releasing mechanism which has preferably has a fiber tip impregnated with a medicament with a medicament” (wherein applicants appear to emphasize the italic portion), and infers that one skilled in the art   would not combine the reference to arrive at the claimed subject matter of claim 20. Also, the response submits that ’063 with other cited reference do not teach range  35% to 75% of the microparticles having the diameter of less than 5.8 [Symbol font/0x6D]m. Thus, the response requests withdrawal of the rejection. 
The applicant’s arguments are found not persuasive because of the reasons set forth in the above rejection. In response to applicant’s argument that one skilled in the art  would not combine the references (‘207, ‘738, ‘953 and ‘393) for rejection of claim 13 with ‘063 to arrive at the claimed subject matter of claim 20, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the prima facie case of obviousness has been established by the combined teachings of the cited references; it will not be reiterated herein. 

Regarding the phrase “a fiber tip impregnated with a medicament with a medicament” underlined by applicants, it is not clear what is the relation of this phrase to the application argument that one skilled on the art would not combine the cited references.
	It is noted that the obviousness of the range 35% to 75% of the microparticles having the diameter of less than 5.8 [Symbol font/0x6D]m has been discussed in the above corresponding section. Thus, the 103 rejection of claim 20 is proper and stands.  
    
 
Claim Rejection –Obviousness Type Double Patenting 

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[1] Claims 13-16, 18, 20-22, 24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Pat. No. 10745359 (‘359) which is owned by the same assignee MannKind Corporation in view of US 20090036465 (‘465), US Pat. No. 6325063 (‘063) and US 20090098207 (‘207). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-11 of ‘359 claim a dry powder composition (which is an obvious variation of instant a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) which comprises an active agent and microcrystalline particles of FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine) in “dry powder” form wherein the active agent is a vasoactive agent such as  prostaglandin including PG-12 (claims 13, 6 and 11 of ‘359); wherein 
            MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” (see MPEP 2144.05(I)), and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (II)-A).  Thus, pre the MPEP statements, in this case the prior art range “0.01 mg  to 75 mg ” is obvious over instant dose range “0.01 mg to 3 mg” (instant claims 13, 22) which can is workable range that can be worked out by routine experimentation. 
Claim 2 of ‘359 claims .hat up to 92% of the microcrystalline particles have diameter 1-5 [Symbol font/0x6D]m, wherein up to 92% is obvious over instant “35% to 75%” of instant claims 13 and 21. MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)). In this case, said “up to 92%”  (‘359) encompassed instant  range “35% to 75%”; per the MPEP statement , the range “up to 92%” is obvious over said instant range “35% to 75%” which can be worked by routine experimentation. 
Although ‘359 does not expressly claims dry powder inhaler nor polysorbate 80 in the formulation, it has been known in the relative (‘465) that prostaglandin compound treprostinil can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465) wherein treprostinil is prostaglandin PG 12 analogue as evidence by the reference cited in the section “Discussion of art” in this Office action, wherein inhaler can be a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. The inhaler can be an “breath-powered inhaler” (instant 20), because the inhaler art (‘063) has taught  a breath-powered inhalation device (inhaler)  having attractive features [advantages]: it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see abstract, ‘063).
As far as polysorbate 80 is concerned, the relative art (‘207)  has taught a composition comprising microparticle/microsphere combined with an inhaler which can be used for pulmonary delivery (via inhalation) of a therapeutic agent/drug (see [0095], [0513] and [0743], ‘207); the microsphere comprises small-molecule compound such as “prostaglandin” for pulmonary delivery ([0136], lines 1-8, ‘207), wherein the prostaglandin is a vasoactive agent ( as applied to instant claims 13,  21) (see [0748], lines 12, and Table 19, 207). The microparticle can be further formulated to contain an “excipient” and “sugar (instant claims 13, 21, 14 wherein the aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (instant claims 13, 21) ([0657], lines common subject matter of ‘359. Further, ‘207 teaches that the composition further compares surface active agent such as “polysorbate-80” to stabilize the microsphere ([0574] and [0586], ‘207), as applied to claims 13 and 21. Thus, it is obvious to include polysorbate-80 in the dry powder composition of ‘359. 
Thus, the combination of the claims of ‘359 patent with the disclosures of ‘465 and ‘207 renders instant claims 13 and 21 and dependent claims therefrom obvious; and therefore, the instant  claims and the claims of ‘359 discussed above are not patentably distinct from each other.  

           [2] Claims 13-16, 18, 20-22, 24 and 26-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US Pat. No.10603383 (‘383) which is owned by the same assignee MannKind Corporation, in view of US 20090036465 (‘465), US Pat. No. 6325063 (‘063), US 20070196503 (‘503) and US 20090098207 (‘207). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-12 of ‘383 claim an inhalable dry powder composition (which is an obvious variation of instant a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) which comprises diketopiperazine (DKP) microparticles  and a drug that is a vasoactive agent such as  prostaglandin including PG-12 (claims 1 and 8 of ‘383) wherein DKP is FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine); wherein the microparticles have diameter of 0.5 [Symbol font/0x6D]m to 4 [Symbol font/0x6D]m (as applied to instant claims 13, 21). The dry powder formulation further comprises polysorbate 80 (claims 10-11 of ‘383).
Although ‘383 does not expressly disclose dry powder inhaler (claims 13, 21) such as  the breath-powered inhaler (claim 20) nor sugar (claims 14, 21), it has been known in the relative (‘465) that inhalation delivery of prostaglandin compound using a metered dose inhaler for treating pulmonary hypertension ([0016], ‘465) wherein treprostinil is prostaglandin PG 12 analogue as evidence by the reference cited in the section “Discussion of art” in this Office action, wherein inhaler can be a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. The inhaler can be a “breath-powered inhaler” (instant 20), because the inhaler art (‘063) has taught  a breath-powered inhalation device (inhaler)  having attractive features [advantages]: it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see abstract, ‘063).
 The relative art (‘207)  has taught a composition comprising microparticle/microsphere combined with an inhaler which can be used for pulmonary delivery (via inhalation) of a therapeutic agent/drug (see [0095], [0513] and [0743], ‘207); the microsphere comprises small-molecule compound such as “prostaglandin” for pulmonary delivery ([0136], lines 1-8, ‘207), wherein the prostaglandin is a vasoactive agent ( as applied to instant claims 13,  21) (see [0748], 
In addition, ‘207 teaches the content of the small molecule (including the prostaglandin) in the microsphere can be about 5% (w/w) ([0445], lines 4-7, ‘207). It is noted that 3 mg in instant claim 13 and 21 is considered to be 3 mg in total weight of 100 mg of microsphere, i.e., 3% (w/w); and thus, 5% (w/w) is equal to 5 mg in 100 mg of microparticle. MPEP 2144.05 (I)  states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” In this case, “5 mg” (‘207) is close to instant “3 mg” of  prostaglandin, and thus, the claimed range “00.1 mg to 3 mg” (claims 13, 21) is obvious over the combined reference’s teaching.
Although the claims of  ‘383 do not claim 35% to 75% of the microparticle having diameter 0.5 [Symbol font/0x6D]m to 4 [Symbol font/0x6D]m (which reads on instant “less than 5.8 [Symbol font/0x6D]m in claims 13 and 21), it has been known in the art that Correspondingly, the particle size less than 5 [Symbol font/0x6D]m (or 1-5 [Symbol font/0x6D]m) accounted for about 80% of dry powder particles’ composition is suitable for dry powder inhalation delivery (see [0008] and [005], lines 10-11, ‘503); wherein about 80% is close to instant 75%. Per MPEP 2144.05 (I)  statement “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”, one skilled in the art would have known how to adjust percentage of the microparticles of DKP formulated with PGI2 for drug delivery with routine experimentation. 
Therefore, the instant  claims and the claims of ‘383 discussed above are not patentably distinct from each other.  

[3] Claims 13-16, 18, 20-22, 24 and 26-27  are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 16-21 of US Pat. No. 10421729 (‘729) which is owned by the same assignee MannKind Corporation, in view of US 20090036465 (‘465), US Pat. No. 6325063 (‘063) and US 20090098207 (‘207). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-5 and 16-21 of ‘729 claim a diketopiperazine (DKP) composition (which is an obvious variation of instant a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) which comprises microcrystalline particles comprising an active agent and
FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine), wherein the active agent is a  prostaglandin including PG-12 (claims 18-21 of ‘729); wherein the microcrystalline particles have diameter <  5.8 [Symbol font/0x6D]m (claim 2 of ‘729), and  further comprising  polysorbate 80 (claims 11-12 of ‘729).
Claim 2 of ‘729 claims that up to 92% of the microcrystalline particles have diameter 1-5 [Symbol font/0x6D]m, wherein up to 92% is obvious over instant “35% to 75%” of instant claims 13 and 21. MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower up to 92%”  (‘729) encompassed instant  range “35% to 75%”; per the MPEP statement , the range “up to 92%” is obvious over said instant range “35% to 75%” which can be worked by routine experimentation. 
Although ‘729 does not expressly claim dry powder inhaler (claims 1, 21) nor  sugar (claims 14, 21) in the composition, it has been known in the relative (‘465) that prostaglandin compound treprostinil can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465) wherein treprostinil is prostaglandin PG 12 analogue as evidence by the reference cited in the section “Discussion of art” in this Office action, wherein inhaler can be a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. The inhaler can be an “breath-powered inhaler” (instant 20), because the inhaler art (‘063) has taught  a breath-powered inhalation device (inhaler)  having attractive features [advantages]: it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see abstract, ‘063).
As far as the composition comprising “sugar” is concerned, the relative art (‘207)  has taught a composition comprising microparticle/microsphere combined with an inhaler which can be used for pulmonary delivery (via inhalation) of a therapeutic agent/drug (see [0095], [0513] and [0743], ‘207); the microsphere comprises small-molecule compound such as “prostaglandin” for pulmonary delivery ([0136], lines 1-8, ‘207), wherein the prostaglandin is a vasoactive agent ( as applied to instant claims 13,  21) (see [0748], lines 12, and Table 19, 207). The microparticle can be further formulated to contain an “excipient” and “sugar (instant claims 13, 21, 14 wherein the aerodynamic particle size of the microsphere is 1.5-3.0 [Symbol font/0x6D]m (instant claims 13, 21) ([0657], lines 1-5, 207) , which are the common subject matter of ‘729. Further, ‘207 teaches that the 
microparticle can be further formulated to contain sugar (see [0699] and [0516], ‘207).
In addition, ‘207 teaches the content of the small molecule (including the prostaglandin) in the microsphere can be about 5% (w/w) ([0445], lines 4-7, ‘207). It is noted that 3 mg in instant claim 13 and 21 is considered to be 3 mg in total weight of 100 mg of microsphere, i.e., 3% (w/w); and thus, 5% (w/w) is equal to 5 mg in 100 mg of microparticle. MPEP 2144.05 (I)  states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” In this case, “5 mg” (‘207) is close to instant “3 mg” of  prostaglandin, and thus, the claimed range “00.1 mg to 3 mg” (claims 13, 21) is obvious over the combined reference’s teaching. 
Thus, the combination of the claims of ‘729 patent with the disclosures of ‘465, ‘063 and ‘207 renders instant claims 13 and 21 and dependent claims therefrom obvious; and therefore, the instant  claims and the claims of ‘729 discussed above are not patentably distinct from each other.  

4] Claims 13-16, 18, 20-22, 24 and 26-27 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 and 13-14  of US Pat. No. 10376587 (‘587) which is owned by the same assignee MannKind Corporation, in view of US 20090036465 (‘465), US Pat. No. 6325063 (‘063) and US 20090098207 (‘207). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-11 and 13-14  of ‘587 claim a dry powder inhaler (claims 13-14 of ‘587) contains an inhalable composition  in a dry powder form (which is an obvious variation of instant a drug delivery system” comprising a dry powder formulation in instant claims 13, 21) comprising an active agent/drug and FDKP (i.e., 3,6-bis(N-fumaryl-4-aminobutyl)-2,5-diketopiperazine) and polysorbate 80 (claim 7 of ‘729), wherein the active agent is a vasoactive intestinal peptide (claim 10 of ‘729), as applied to instant claims 13, 17-18, 21.
Although ‘729 does not expressly claim breath-powder inhaler (claim 20) nor  microparticle size and content of active agent in the composition comprising the microparticles (claims 13, 21). It has been known in the relative (‘465) that prostaglandin compound treprostinil can be inhalation delivered using a metered dose inhaler to treat pulmonary hypertension ([0016], ‘465) wherein treprostinil is prostaglandin PG 12 analogue as evidence by the reference cited in the section “Discussion of art” in this Office action, wherein inhaler can be a dry powder inhaler ([0038], ‘465), as applied to instant claims 13 and 21. The inhaler can be an “breath-powered inhaler” (instant 20), because the inhaler art (‘063) has taught  a breath-powered inhalation device (inhaler)  having attractive features [advantages]: it is more compact, simpler and does not require synchronization of activation of the device and inhalation by the user (see abstract, ‘063). 
In addition, ‘207 discloses the content of the small molecule (including the prostaglandin) in the microsphere can be about 5% (w/w) ([0445], lines 4-7, ‘207). It is noted that 3 mg in instant claim 13 and 21 is considered to be 3 mg in total weight of 100 mg of microsphere, i.e., 3% (w/w); and thus, 5% (w/w) is equal to 5 mg in 100 mg of microparticle. MPEP 2144.05 (I)  states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” In this case, “5 mg” (‘207) is close to instant “3 mg” of  prostaglandin, and thus, the claimed range “00.1 mg to 3 mg” (claims 13, 21) is obvious over the combined reference’s teaching.
Although the claims of ‘587 do not disclose 35% to 75% of the microparticle having diameter 0.5 [Symbol font/0x6D]m to 4 [Symbol font/0x6D]m (which reads on instant “less than 5.8 [Symbol font/0x6D]m in claims 13 and 21), it has been known in the art that Correspondingly, the particle size less than 5 [Symbol font/0x6D]m (or 1-5 [Symbol font/0x6D]m) accounted for about 80% of dry powder particles’ composition is suitable for dry powder inhalation delivery (see [0008] and [005], lines 10-11, ‘503); wherein about 80% is close to instant 75%. Per MPEP 2144.05 (I)  statement “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”, one 
Thus, the combination of the claims of ‘587 patent with the disclosures of ‘465, ‘063 and ‘207 renders instant claims 13 and 21 and dependent claims therefrom obvious; and therefore, the instant claims and the claims of ‘587 discussed above are not patentably distinct from each other.  
        
The response filed 12/4/2020 requests abeyance of the obvious-type double patenting rejections until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Thus, it is suggested that applicant file the appropriate terminal disclaimers.    

[5] Claims 13-16, 18, 20-22, 24 and 26-27 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28 and 30 of  Application No. 16267231 (‘231) in view of US20060062738 (‘738) and US 20090098207 (‘207). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
Claims 20-28 and 30 of ‘231 claim a method of treating a disease using the “composition” which is an obvious variation of instant dry powder formulation in instant  “a system” (a composition) of instant claim 13, wherein said “composition” of ‘231 is an inhalable dry powder formulation comprises a prostaglandin such as PG 12 (claim 21 of ‘231) with a dose of from  0.01 mg to  3 mg of said prostaglandin of the formulation, and further comprises  diketopiperazine (DKP) (claim 22 of ‘231) such as 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (FDKP) (claims 25, 30 of ‘231), polysorbate 80 (claim 23 of ‘231) wherein about 35% to about 75% of the diketopiperazine microparticles have an aerodynamic diameter of less than 5.8 pm (claim 28 of ‘231), a pharmaceutically acceptable carrier or excipient (claim 27 of ‘231). Also, claim 20 of ‘231 claims a breath-powered dry powder. Although the claims of  ‘231 do not expressly claim a system comprising said inhaler and the formulation discussed above, since the inhaler contains the dry powder formulation, it is  obvious and reasonable to have “a system” combining said inhaler with the dry powder formulation for oral inhalation (instant claim 13). Regarding the “oral inhalation” (currently amended claim 13), it has been known in the closely related dry powder formulation art (‘738) that a metered dose dry-powder inhaler which comprises an oral adapter for delivering active agent  ([0027], last 3 lines; and [0308], lines 1 and 5-6, and ref claims 1 and 12 of ‘738) suggesting that the inhale is useful for oral inhalation,  wherein said “inhaler” of ‘738 is used for delivering a therapeutic agent prostaglandin and its analogue “prostaglandin I2” (i.e., PG I2) for treating a pulmonary disorder ([0044], Table 1, at page 7; [0105], ‘738) which is the same as the “pharmaceutical substance” particles with median aerodynamic diameter substantially between 4 and 5 [Symbol font/0x6D]m ([0042],and [0102], lines 11-12, ‘738) which is within microparticle size range and reads on instant limitation “an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” of instant “dry powder formulation” set forth in instant claim 13. Thus, the inhaler of ‘738, which is suitable for the “oral inhalation” for delivery of  the dry powder formulation comprising PGI2, is an obvious variation of instant “dry powder inhaler” for the oral inhalation (instant claim 13). Therefore, the claims of ‘231 claim the common subject matters (with regard to the “inhaler” and the “dry powder formulation”) of instant claims 13, 15-16, 18, 20-22, 24, 26 and 27.
	Regarding claim 14 that recites that the dry powder formulation further comprises “a sugar”, it has been known in the closely related dry powder formulation prior art (‘207) that  “sugars” help increase the stability of the dry powder microparticle formulation (see [0040] and [0699] and [0700], ‘207) wherein the disclosure of ‘207 is directed to a dry powder inhaler comprising microparticles with diameter 1.5-3.0 [Symbol font/0x6D]m ([0657], lines 1-5; and [0505], ‘207) for delivery of a therapeutic agent ([0095] and [0046], last two lines, ‘207). Thus, the claim 14 is obvious over the prior art.  
          Therefore, the claims of ‘231 and the instant claims are not patentably distinct from each  other.


                                                  Conclusion
	  No claims are allowed.

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel W. Liu/
Examiner, Art Unit 1656
March 17, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600